Action for wrongful death of plaintiff’s intestate, a pedestrian, who was killed following a collision of two automobiles operated by defendant Asciutto and defendant Jackson respectively. Judgment, in so far as appealed from, reversed on the law and the facts, with costs, and complaint dismissed on the law, with costs, as to the appellant Bedford Chevrolet Sales Corporation. Appeal from order denying motion of the corporate defendant, and defendant Asciutto to set aside the verdict dismissed, without costs. The verdict in favor of plaintiff and against appellant Bedford Chevrolet Sales Corporation imports a finding that the automobile operated by defendant Asciutto was owned by the appellant. The proof, particularly the documentary evidence, conclusively establishes that on the day of the accident the automobile operated by Asciutto was owned by him and not by the appellant Bedford Chevrolet Sales Corporation. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.